DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises”, “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer U.S. Patent Number 8,065,926.
Regarding claims 1, Meyer discloses a crankset based bicycle power measurement (see col. 1), with features of the claimed invention including a bicycle (sec, for example, the abstract}, comprising: a spider (see figure 2), including a torque input section and at least one torque output section; at least one component (element 120) located between the torque input and output sections, a crank assembly (see figure 6), coupled with the spider through the torque input section and applying an input torque to the spider; a chaining (see col., 1, line 41), mounted to the spider through the at least one torque output section and receiving an output torque from the spider; a gauge (related to any elements 10 and 20) which is disposed and oriented generally along a tangential direction (see figure 3), or a quasi-tangential direction with respect to the torque input section and the at least one torque output section; and a circuitry (see col. 9, line 24), coupled to the gauge and receiving a signal from the gauge
Regarding claims 2-3, the tangent direction can similarly be defined. 
Regarding claim 4 the spider has a central portion and arm portions which are clockwise or counterclockwise upright radially outward extending from the central portion, and the torque input section and the at least one compartment are located at the central portion. 
Regarding claim 8, the gauge is attached on a flat surface of the spider, and a normal line of the fist surface forms an angle  with a plane of the chaining with a  ranges from 0 to 180 degrees (see figures 3 or 4),
Regarding claims 9, the flat surface of the spider is formed on a convex or concave of the spider and aligned with the tangential direction or the quasi-tangential direction.

Claims 10-11 and 230 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-22, for the specifics of a flange and a bridge which is formed to be a part of an edge of an accommodating space, in claim 12, are allowed over the prior art of the record.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, September 09, 2021